DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/10/2021.
Claims 1, and 3-22 are pending in this application.
	Claim 2 has been cancelled.
	
Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).  See details below.

Claim Rejections - 35 U.S.C. § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2016/0249445) in view of Schelhorn (US 4,383,270).
Regarding claim 1, Min discloses a semiconductor assembly, comprising: 

a semiconductor device 500 over the substrate 10; and 
a thermal connector 131 (formed in via V1) between and directly contacting opposing surfaces of the substrate 100 and the semiconductor device 500, the thermal connector 131 being configured to transfer the thermal energy between the graphene layer 110, 119 of the substrate 100 and the semiconductor device 500.

Min does not teach a heat spreader over the substrate and thermally coupled to the graphene layer for dissipating the thermal energy from the graphene layer. 

Schelhorn discloses a semiconductor assembly, shown in fig. 2, comprising a heat spreader 24 over a substrate 10 and thermally coupled to the heat spreading core layer 12 for dissipating the thermal energy from the core layer. 

It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Min to further include a heat spreader, as that taught by Schelhorn, over the substrate 10 and thermally coupled to the heat spreading core layer (or graphene layer 11 in Min) to further accelerate the dissipation of thermal energy from the core graphene layer. 



Regarding claim 4, Min/Schelhorn discloses the    semiconductor    assembly of claim    1, wherein the substrate 100 is a printed circuit board (PCB) including an external layer 121 above or below the graphene layer.  See figs. 1, 2, and paras. 0051-0052 of Min.

Regarding claim 5, Min/Schelhorn discloses the    semiconductor    assembly of claim 4, wherein the graphene layer 11 is a core of the PCB 100.  See figs. 1, 2 of Min.

Regarding claim 6, Min/Schelhorn discloses the semiconductor assembly of claim 4,    further comprising a core 13 extending parallel to the graphene layer 11, wherein the graphene layer 11 is disposed between the core and the external layer 121.  See figs. 1, 2 of Min.

	Regarding claim 7, Min/Schelhorn discloses the semiconductor assembly of claim 1, wherein: 

the semiconductor assembly comprises a system; and 
further comprising: 
	a system substrate 800 coupled to the module, wherein the module is connected orthogonally to the system substrate, and the system substrate includes a second thermal layer L2 coupled to the graphene layer 11 of the module for transferring the thermal energy across the second substrate and orthogonal to the graphene layer.  See figs. 1, 2, and para. 0083 of Min.

Regarding claim 8, Min/Schelhorn discloses the semiconductor assembly of claim 7, wherein the heat spreader 24 is over the system substrate and thermally coupled to the second thermal layer for receiving and dissipating the thermal energy from the semiconductor device.  See fig. 2 of Schelhorn and figs. 1-2 of Min.


	Regarding claim 9, Min/Schelhorn discloses the semiconductor assembly of claim 1, wherein the substrate includes: 
an external layer 121 above the graphene layer 11, the external layer having a top surface; and 
a thermal via V1 exposed on the top surface and extending at least partially through the external layer toward the graphene layer, wherein the thermal via is directly attached to the thermal connector 131 and the graphene layer 11.  See figs. 1, 2 of Min.  



Regarding claim 10, Min/Schelhorn discloses the semiconductor assembly of claim 9, wherein the thermal connector 131 includes solder directly contacting the thermal via V1.  See figs. 1, 2 of Min.

Regarding claim 11, Min/Schelhorn discloses the semiconductor assembly of claim 9, wherein the thermal via and the graphene layer are electrically isolated from the semiconductor device.  See figs. 1, 2, and para. 0089 of Min.

Regarding claim 12, Min/Schelhorn discloses the   semiconductor assembly of claim 9, wherein the thermal via V1 and the graphene layer 11 are configured to provide an electrical connection to and/or from the semiconductor device 500.  See figs. 1, 2 of Min.

Regarding claim 13, Min/Schelhorn discloses the semiconductor assembly of claim 12, wherein the thermal via and the graphene layer are configured to provide power or electrical ground for the semiconductor device.  See figs. 1, 2 of Min.

Regarding claim 14, Min/Schelhorn discloses the semiconductor assembly of claim 1, wherein the semiconductor device includes: 
a semiconductor substrate 500; 
a circuit formed on or about an active side of the semiconductor substrate; and 
a device thermal layer disposed in the semiconductor substrate and between the active side and an opposing side of the substrate, the device thermal layer configured to transfer the thermal energy along a lateral plane across the semiconductor substrate.  See paras. 0069, 0071.

Regarding claim 15, Min discloses a semiconductor module, comprising: 
a substrate 100 (see figs. 1, 2) including a graphene layer 11, 110, and 119 (see paras. 0052-0055, 0057-0060) configured to transfer thermal energy along a horizontal direction across the substrate (para. 0057); 
a semiconductor device 500 over the substrate 10; and 
a thermal connector 131 (formed in via V1) between and directly contacting opposing surfaces of the substrate 10 and the semiconductor device 500, the thermal connector 131 being configured to transfer the thermal energy between the graphene layer 11, 110, and 119 of the substrate 10 and the semiconductor device 500.

Min does not disclose a heat spreader directly attached to the graphene layer for dissipating the thermal energy from the graphene layer.  



It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Min to further include a heat spreader, as that taught by Schelhorn, directly attached to the heat spreading core layer (or graphene layer 11 in Min) to further accelerate the dissipation of thermal energy from the core graphene layer. 

Regarding claim 16, Min/Schelhorn discloses the semiconductor module of claim 15, wherein: 
the graphene layer 11 has a pair of opposing sides; and
the substrate 100 includes an external layer 121 encasing the graphene layer 11 while exposing at least the pair of opposing sides.  See figs. 1, 2 of Min.

	Regarding claim 17, Min/Schelhorn discloses the semiconductor module of claim 16, wherein:
	the substrate 100 comprises a printed circuit board (PCB); and
	the graphene layer 11 comprises a core for the PCB.  See figs. 1, 2 of Min.

	Regarding claim 18, Min/Schelhorn discloses the semiconductor module of    claim 17, wherein the    substrate 100 includes a stiffener 12, 13, or 121, 121’ configured to structurally reinforce the core 11.  See figs. 1, 2 of Min.

	Regarding claim 19, Min/Schelhorn discloses the semiconductor module of claim 15, wherein the semiconductor module comprises a memory module configured to be asserted into a system substrate, wherein the graphene layer is configured to transfer the thermal energy to the system substrate.  See para. 0004 of Min.

	Regarding claim 20, Min discloses a method of manufacturing a semiconductor package, the method comprising: 
providing a substrate 100 (see figs. 1, 2) including a graphene layer 11, 110, and 119 (see paras. 0052-0055, 0057-0060) for transferring thermal energy along a horizontal direction across the substrate 100 (para. 0057); 
mounting a semiconductor device 500 over the substrate 100, wherein mounting includes thermally coupling the semiconductor device 500 to the graphene layer 11/110/119 via one or more thermal connectors 131 (formed in via V1) that (1) directly contact opposing surfaces of the -5-151419280.1Application No. 16/503,353Attorney Docket No. 010829-9397.US00substrate 100 and the semiconductor device 500 and (2) are configured to transfer thermal energy between the substrate 100 and the semiconductor device 500.



Schelhorn discloses a method of manufacturing semiconductor package, shown in fig. 2, comprising attaching a heat spreader 24 directly to a heat spreading core layer 12 for dissipating the thermal energy from the core layer. 

It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Min to further include attaching a heat spreader, as that taught by Schelhorn, directly to the heat spreading core layer graphene layer for dissipating the thermal energy from the core layer. 

Regarding claim 21, Min/Schelhorn discloses the semiconductor assembly of claim 1, wherein the heat spreader 24 is directly attached to the graphene layer.  See fig. 2 of Schelhorn.

Regarding claim 22, Min/Schelhorn discloses the semiconductor assembly of claim 14, wherein: the device substrate includes a Through-Silicon Via (TSV) extending vertically from the opposing side to the device thermal layer; and 
further comprising: a device heat-sink directly attached to the opposing side and thermally coupled to the TSV.  See figs. 1, 2 of Min.

Conclusion

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
March 16, 2021